DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of a battery comprising a positive active material comprising Lix1Coy1M1-y1O2-z1Qz1 where M= Mg, Zr and Ti, Q = F, x1 = 1.05, y1=0.98 and z1=0.1 and an electrolyte comprising additive a comprising Formula I-I where R1 equals R2 because R3 equals R4 equals hydrogen, specifically the 2nd compound cited in claim 5 [1, 1-diethylcyano)pyrimidine; an additive B comprising LiBF4 cited in claim 7 and an additive C cited in claim 8 in the reply filed on 4-13-2021 is acknowledged.
Claim Rejections - 35 USC § 112
Claims 1-8 and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the mass ratio of the positive active material large particles to the small particles being 1:1-4:1 does not reasonably provide enablement for any amount present for the mass ratio of the large particles to the small particles.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification in [0030] teaches this range.
Claims 1-5 and 7-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the mass percentage of additive A being present in an amount of 0.1-10% of the electrolytic solution, does not reasonably provide enablement for any amount present of additive A.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. The specification in [0030] teaches this range.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           Claim 1 is rejected because the claim should cite “selected from the group consisting of” because of the use of “and”.             Claim 1 is rejected because it is unclear if the active material comprising the large particles has to be the same Formula as the small particles. This makes the claim vague and indefinite           Claim 2 is rejected because the claim should cite “selected from the group consisting of” because of the use of “and”.             Claim 5 is rejected because the first three rows +1 of each of the compounds should be labeled as Formula I-1 (a-n).           Claim 5 is rejected because the last 2 compounds on page 38 and the 1st -2 rows +1 on page 39, the compounds should be labeled as Formula I-2 (a-i)..
     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
          Kang et al. (US 2015/0064578) teaches on page 17, claims 10 and 15, a lithium secondary battery comprising a cathode, an anode, a separator and an electrolyte. Kang et al. discloses an electrolyte, comprising an additive A comprising Formula 1.  Kang et al. discloses the additive A is from 0.001% to 10% by weight of the electrolyte. Kang et al. teaches on page 9, a cathode comprising LiaA1-bBbD2 where 0.90 < a < 1; 0 < b < 0.5 where A= Co and B = Al, Co, Mg, etc. Kang et al. teaches on page 8, [0112], that the lithium salt can comprise LiBF4, LiPF6, LiN(SO2CF3)2, etc. in an amount of 0.1-2.0 M.  Kang et al. does not teach that the positive electrode active material comprising Lix1Coy1M1-y1O2-z1Qz1 where 0.8 < y1 <1.0 and M is selected from the group consisting of Al, Ti, Zr, Y and Mg comprising a mixture of large particles and small particles where the average particle size D50 of the large particles is 10-17 µm an average particle size D50 of the small particles is 2-7 µm. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura Weiner whose telephone number is (571)272-1294.  The examiner can normally be reached on 9 am-5 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LAURA S. WEINER/
Primary Examiner
Art Unit 1727



/Laura Weiner/Primary Examiner, Art Unit 1727